601 F.2d 255
102 L.R.R.M. (BNA) 2586, 87 Lab.Cas.  P 11,602
INGERSOLL-RAND COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1415.
United States Court of Appeals,Sixth Circuit.
July 5, 1979.

Edward P. Nolan, Davies, Hardy, Ives & Lawther, John J. Donovan, Windels, Marx, Davies & Ives, New York City, for petitioner.


1
Elliott Moore, Deputy Associate Gen. Counsel, Ruth E. Peters, N. L. R. B., Washington, D. C., for N. L. R. B.


2
Before LIVELY and KEITH, Circuit Judges and BROWN, District Judge.*

ORDER

3
This case is before the Court upon the petition of the Ingersoll-Rand Company ("the Company") to review and set aside an order of the National Labor Relations Board ("the Board") requiring the company to stop and desist from certain unfair labor practices and from in any manner interfering with, restraining or coercing its employees in the exercise of their statutory rights, and directing the company to offer an employee, who the Board found had been discharged because of his union activity in violation of Sections 8(a)(3) and (1) of the National Labor Relations Act, 29 U.S.C. §§ 158(a)(3) and (1), reinstatement with back pay, and upon the Board's cross application for enforcement of its order.


4
Upon due consideration of the record on appeal, the briefs and oral arguments of counsel for the parties and being fully advised in the premises, the Court is of the view that on the record considered as a whole, the Board's findings are supported by substantial evidence.  See 29 U.S.C. § 160(f).


5
Therefore, it is ordered that the Board's application for enforcement of the order it has entered in this case be, and the same hereby is, granted.



*
 Honorable Bailey Brown, Chief Judge, United States District Court for the W.D. of Tennessee, sitting by designation